UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7981


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINCOLN MONROE BROCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.  (1:03-cr-00429-JAB-1; 1:08-cv-00605-JAB-
DPD)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lincoln Monroe Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lincoln    Monroe        Brock       seeks    to     appeal      the        district

court’s    order       accepting       the    recommendation             of    the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge     issues       a    certificate       of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent     “a    substantial          showing       of    the    denial         of    a

constitutional         right.”          28    U.S.C.        § 2253(c)(2)         (2006).              A

prisoner        satisfies        this        standard        by     demonstrating               that

reasonable       jurists        would       find     that    any     assessment            of     the

constitutional         claims     by    the     district      court       is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Brock has

not made the requisite showing.                      Accordingly, although we grant

leave     to    proceed     on    appeal        in    forma       pauperis,          we    deny       a

certificate       of     appealability,             and   dismiss        the    appeal.              We

dispense       with     oral     argument          because     the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                          DISMISSED

                                                2